                                       Case 2:18-cv-01884-JAD-EJY Document 12 Filed 04/15/20 Page 1 of 2



                         1       WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                 DIANA G. DICKINSON, ESQ., Bar #13477
                         2       LITTLER MENDELSON, P.C.
                                 3960 Howard Hughes Parkway
                         3       Suite 300
                                 Las Vegas, NV 89169-5937
                         4       Telephone:   702.862.8800
                                 Fax No.:     702.862.8811
                         5       Email: wkrincek@littler.com
                                 Email: kmburke@littler.com
                         6
                                 Attorneys for Defendant
                         7       DESERT SPRINGS HOSPITAL AUXILIARY, INC.

                         8
                                                                 UNITED STATES DISTRICT COURT
                         9
                                                                      DISTRICT OF NEVADA
                      10

                      11
                                 VERONICA HANCOCK,
                      12
                                                    Plaintiff,                     Case No. 2:18-cv-01884-JAD-EJY
                      13
                                 vs.                                              STIPULATION AND ORDER FOR
                      14                                                          DISMISSAL
                                 DESERT SPRINGS HOSPITAL
                      15         AUXILIARY, INC., and DOES 1-50,
                                 inclusive,
                      16
                                                    Defendant.
                      17

                      18
                                          Defendant Valley Health System, LLC d/b/a Desert Springs Hospital, improperly identified
                      19
                                 as DESERT SPRINGS HOSPITAL AUXILIARY, INC., and Plaintiff VERONICA HANCOCK
                      20
                                 hereby stipulate and respectfully request an order dismissing the entire action with prejudice.
                      21
                                 ///
                      22

                      23         ///

                      24         ///
                      25
                                 ///
                      26

                      27         ///
                      28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hugh es Parkway
            Suite 3 00
   Las Veg as, NV 89169-5937
          702.8 62.8800
                                     Case 2:18-cv-01884-JAD-EJY Document 12 Filed 04/15/20 Page 2 of 2



                         1                Each party shall bear its own costs and attorney’s fees.
                                 +
                         2
                                 Dated: April 15, 2020                               Dated: April 15, 2020
                         3
                                 Respectfully submitted,                             Respectfully submitted,
                         4

                         5
                                 /s/ Theresa M. Santos                               /s/ Diana G. Dickinson
                         6       DANIEL R. WATKINS, ESQ.                             WENDY MEDURA KRINCEK, ESQ.
                                 THERESA M. SANTOS, ESQ.                             DIANA G. DICKINSON, ESQ.
                         7       WATKINS & LETOFSKY, LLP                             LITTLER MENDELSON, P.C.
                         8       Attorneys for Plaintiff                             Attorneys for Defendant
                                 VERONICA HANCOCK                                    DESERT SPRINGS HOSPITAL
                         9                                                           AUXILIARY, INC.
                      10

                      11                                                    IT IS SO ORDERED.
                      12                                                   DATED: ______________
                      13                Based on the parties' stipulation [ECF No. 11] and good cause appearing, IT IS HEREBY
                                 ORDERED that THIS ACTION IS DISMISSED           with prejudice, each side to bear its own fees and
                                                                           ______________________________________
                      14                                                   UNITED
                                 costs. The Clerk of Court is directed to CLOSE THISSTATES   DISTRICT JUDGE
                                                                                         CASE.
                      15
                                 4847-1224-1844.1 069080.1130
                      16                                                                    _________________________________
                                                                                            U.S. District Judge Jennifer A. Dorsey
                      17                                                                    Dated: April 15, 2020

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
LITTLE R MEND ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hugh es Parkway
                                                                                   2.
            Suite 3 00
   Las Veg as, NV 89169-5937
          702.8 62.8800
